UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6211


JAMIE PAUL DESPER,

                 Plaintiff - Appellant,

          v.

H. J. PONTON, Warden; MR. ROGERS, Corporal; MR. DESAINTES,
a/k/a DeSaints, Correctional Officer; MS. EVANS, Counselor,

                 Defendants – Appellees,

          and,

MR. GERST, Head Counselor; MS. SYLVIA WHITTEN, Facility
Ombudsman; MS. ANITA BRYANT, Regional Ombudsman; MR. WOODS,
Correctional Officer; MR. LOUIS CEI, Special Programs
Manager,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:11-cv-00670-AJT-IDD)


Submitted:   May 23, 2013                        Decided:   May 29, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jamie Paul Desper, Appellant Pro Se.       John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Jamie Paul Desper appeals the district court’s denial

of his motion to reconsider its order entering summary judgment

against his civil rights action, which proceeded under 42 U.S.C.

§ 1983 (2006) and the Religious Land Use and Institutionalized

Persons Act (“RLUIPA”), 42 U.S.C. §§ 2000cc to 2000cc-5 (2006).

We have reviewed the record and find no reversible error.                           See

Sossamon v. Texas, 131 S. Ct. 1651, 1663 (2011); Rendelman v.

Rouse,    569   F.3d      182,   186,   189       (4th   Cir.    2009).       See   also

Lovelace v. Lee, 472 F.3d 174, 187 (4th Cir. 2006); In re Long

Term     Admin.     Segregation         of       Inmates     Designated       as    Five

Percenters, 174 F.3d 464, 468-69 (4th Cir. 1999).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented      in   the   materials

before   this     court    and   argument        would     not   aid   the   decisional

process.



                                                                               AFFIRMED




                                             3